Citation Nr: 0029733	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995 for the award of 50 percent rating for residuals of 
removal of eosinophilic granuloma from the left parietal 
area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1946 to February 1950.  

2.  This case came to the Board of Veterans' Appeals in April 
2000 on appeal from a rating decision by the Department of 
Veterans Affairs Regional Office in Reno, Nevada.  

3.  In October 2000, the Board was notified that the veteran 
died on October 21, 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302  
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2000).  


ORDER

The appeal is dismissed.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 11 -


